Appellant was convicted in the District Court of San Jacinto County of assault to rape, and his punishment fixed at ninety-nine years in the penitentiary.
In view of the extreme penalty fixed by the jury, we regret that this record is before us devoid of a statement of facts. The indictment charges an attempt by force to rape a woman. The charge of the court appears to conform to the law. There are no bills of exception in the record, and the only statement of any exception to the court's charge is in the broadest terms possible, and evinces an entire lack of conformity to the requirements of Article 735, C.C.P. There is a special charge in the record marked "refused" and an exception noted, but in the absence of a statement of facts it is impossible for us to ascertain whether said charge was called for by the facts or not. The matters set up in the motion for new trial are not supported in any way.
The judgment will be affirmed.
Affirmed.